 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA

 6      TAMMY L. Foster,
                                                                Case No. 3:18-cv-05090-RBL-TLF
 7                                   Plaintiff,
                  v.                                            ORDER REVERSING
 8                                                              DEFENDANT’S DECISION TO
        NANCY A. BERRYHILL, Deputy                              DENY BENEFITS AND
 9      Commissioner of Social Security for                     REMANDING FOR FURTHER
        Operations,                                             ADMINISTRATIVE PROCEEDINGS
10
                                     Defendants.
11

12          The Court, having reviewed plaintiff's complaint, the Report and Recommendation of

13   Judge Theresa L. Fricke, United States Magistrate Judge, and objections to the report and

14   recommendation, if any, and the remaining record, does hereby find and ORDER:

15          (1)        the Court adopts the Report and Recommendation;

16          (2)        the ALJ erred in her decision as described in the Report and Recommendation;

17                     and

18          (3)        the matter is therefore REVERSED and remanded to the Commissioner for

19                     further administrative proceedings.

20          DATED this 22nd day of January, 2019.

21

22                                                           A
                                                             Ronald B. Leighton
23                                                           United States District Judge

24

25   ORDER REVERSING DEFENDANT’S DECISION TO
     DENY BENEFITS AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
